

117 HR 1717 IH: Protecting Married Seniors from Impoverishment Act of 2021
U.S. House of Representatives
2021-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1717IN THE HOUSE OF REPRESENTATIVESMarch 9, 2021Mr. Upton (for himself and Mrs. Dingell) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to make permanent the protections under Medicaid for recipients of home and community-based services against spousal impoverishment.1.Short titleThis Act may be cited as the Protecting Married Seniors from Impoverishment Act of 2021. 2.Making permanent the protection under Medicaid for recipients of home and community-based services against spousal impoverishment(a)In generalSection 1924(h)(1)(A) of the Social Security Act (42 U.S.C. 1396r–5(h)(1)(A)) is amended by striking (at the option of the State) is described in section 1902(a)(10)(A)(ii)(VI) and inserting the following: is eligible for medical assistance for home and community-based services provided under subsection (c), (d), or (i) of section 1915, under a waiver approved under section 1115, or who is eligible for such medical assistance by reason of being determined eligible under section 1902(a)(10)(C) or by reason of section 1902(f) or otherwise on the basis of a reduction of income based on costs incurred for medical or other remedial care, or who is eligible for medical assistance for home and community-based attendant services and supports under section 1915(k).(b)Conforming amendmentSection 2404 of the Patient Protection and Affordable Care Act (42 U.S.C. 1396r–5) is amended by striking September 30, 2023 and inserting the date of the enactment of the Protecting Married Seniors from Impoverishment Act of 2021. 